Exhibit 10.2

SECOND AMENDMENT

TO THE

AMENDED AND RESTATED OMNIBUS AGREEMENT

This Second Amendment (the “Amendment”) to the Amended and Restated Omnibus
Agreement, effective as of October 1, 2014, as amended by the Amendment to
Amended and Restated Omnibus Agreement effective January 1, 2016 (as so amended,
the “Omnibus Agreement “), is entered into effective as of February 1, 2018 (the
“Effective Date”), and is by and among CrossAmerica Partners LP (formerly known
as Lehigh Gas Partners LP), a Delaware limited partnership (the “MLP” or the
“Partnership”), CrossAmerica GP LLC (formerly known as Lehigh Gas GP LLC), a
Delaware limited liability company and the general partner of the MLP (the
“General Partner”), Dunne Manning Inc. (formerly known as Lehigh Gas
Corporation), a Delaware corporation (“LGC”), CST Services, LLC, a Delaware
limited liability company (“CST”), and, for purposes of Article X of the Omnibus
Agreement only, Dunne Manning Stores, LLC (formerly known as Lehigh Gas-Ohio,
LLC), a Delaware limited liability company (“LGO”), and, for purposes of Section
2.5, Article X and Article XI of the Omnibus Agreement only, Joseph V. Topper,
Jr. (“Topper”). The above-named entities are sometimes referred to in this
Amendment each as a “Party” and collectively as the “Parties.” Capitalized terms
used and not otherwise defined in this Amendment shall have the respective
meanings ascribed to such terms in Section 1.1 of the Omnibus Agreement. 

RECITALS:

WHEREAS, the Parties are parties to the Omnibus Agreement;

WHEREAS, the Parties wish to amend certain provisions of the Omnibus Agreement
as set forth below in accordance with Section 12.6 of the Omnibus Agreement; and

WHEREAS, the independent conflicts committee of the board of directors of the
General Partner has reviewed and approved the terms of this Amendment.

NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.

Exhibit A of the Omnibus Agreement is hereby amended and replaced in its
entirety by the language set forth in Annex A.

 

 

2.

Miscellaneous. The provisions of the Omnibus Agreement shall remain in full
force and effect except as expressly amended and modified as set forth in this
Amendment. This Amendment and the rights and obligations of the parties
hereunder shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Delaware without regard to any choice
of law principles. This Amendment may be executed in one or more counterparts,
each of which shall be an original and all of which shall constitute but one and
the same document. This Amendment shall superseded and replace all prior
agreements and understandings, oral or written, between the Parties with respect
to the items covered hereby.






LEGAL_US_W # 85739877.6

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment on, and effective
as of, the Effective Date.

 

 

 

 

CROSSAMERICA PARTNERS LP, a Delaware limited partnership

 

 

By:

 

CrossAmerica GP LLC, its General Partner

 

 

By:

 

/s/ Gerardo Valencia

 

 

Gerardo Valencia

 

 

President

 

CROSSAMERICA GP LLC, a Delaware limited liability company

 

 

By:

 

/s/ Gerardo Valencia

 

 

Gerardo Valencia

 

 

President

 

DUNNE MANNING INC., a Delaware corporation

 

 

By:

 

/s/ Joseph V. Topper Jr.

 

 

Joseph V. Topper, Jr.

 

 

Chief Executive Officer

 

CST SERVICES LLC, a Delaware limited liability company

 

 

By:

 

/s/ Evan Smith

 

 

Name: Evan W. Smith

Title: Vice President Finance

 

--------------------------------------------------------------------------------

 

 

 

 

 

FOR PURPOSES OF ARTICLE X

 

DUNNE MANNING STORES, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

/s/ Charles Nifong

 

 

Charles Nifong

 

 

President

 

FOR PURPOSES OF SECTION 2.5, ARTICLE X, AND ARTICLE XI

 

/s/ Joseph V. Topper Jr.

Joseph V. Topper, Jr.

Signature Page to Amendment to the Amended and Restated Omnibus Agreement




 

--------------------------------------------------------------------------------

 

ANNEX A

DESCRIPTION OF SERVICES

 

A.The following services will be provided by CST, or by its affiliates on CST’s
behalf:

 

Accounting; administrative; billing and invoicing; books and record keeping;
budgeting, forecasting, and financial planning and analysis; management
(including the management and oversight of the MLP’s wholesale motor fuel
distribution and real estate business); operations; payroll; contract
administration; maintenance of internal controls; financial reporting, including
SEC reporting and compliance; office space; purchasing and materials management;
risk management and administration of insurance programs; information technology
(includes hardware and software existing or acquired in future which title is
retained by CST); in-house legal; compensation, benefits and human resources
administration; cash management; corporate finance, treasury credit and debt
administration; employee training; and miscellaneous administration and overhead
expenses.

None of the above services shall be outsourced to an independent third party,
unless:

 

•

it is an out of pocket expense associated with being a public company; or

 

 

•

CST believes in good faith that such services require a specialized level of
expertise that CST is unable to provide without the assistance of an independent
third-party.

 

Expenses incurred for such third-party services shall be reimbursed by the MLP.

B.The following services will also be provided by, or on behalf of, CST;
provided, however, such services may be outsourced to an independent third party
such services. Expenses incurred for such third-party services shall be
reimbursed by the MLP.

 

Internal audit; Sarbanes-Oxley compliance; investor relations; legal; technical
accounting consulting, employee health and safety; acquisition and divestiture
services including professional, consultants and advisor expenses; tax matters -
K-1 preparation, tax return compliance, and tax reporting; interest rate hedging
and derivatives administration; marketing; property management; environmental
compliance and remediation management oversight (with any Environmental
Activity, including, remediation costs or expenses incurred in connection with
environmental liabilities and third party claims, that are based on
environmental conditions that first arise at Properties following the date
hereof and any costs or expenses incurred in connection with environmental
compliance, including, but not limited to, storage tank compliance and
registration, as well as compliance monitoring and oversight expenses being the
responsibility of the MLP); regulatory management; real estate administration;
investor relations; government and public relations; and other services as
required.

 

C.

Lehigh Gas Wholesale LLC (“LGW”), a wholly owned subsidiary of the Partnership,
is party to a Merchandising Services Agreement (the “Merchandising Services
Agreement”) with Circle K

 

--------------------------------------------------------------------------------

 

 

Procurement and Brands Limited, an Irish limited company and an affiliate of the
Partnership (“CKPB”), dated December 17, 2017, pursuant to which CKPB provides
certain merchandising services to LGW, such as the inclusion of LGW’s wholesale
transportation contracts in CKPB’s global contract renegotiations. In exchange
for the significant savings realized and expected to be realized by CKPB on
behalf of LGW, LGW has agreed to pay to CKPB a commission of 2.57% of the gross
sales under LGW’s contracts that are included in CKPB’s merchandising services.
For the avoidance of doubt, such commission is payable by LGW to CKPB in
addition to the Management Fee payable by the Partnership under the Omnibus
Agreement, as amended.

 

 

 